374 S.W.2d 895 (1964)
Ex parte Erwin L. BROWN.
No. 36646.
Court of Criminal Appeals of Texas.
February 5, 1964.
Harold Seay, Galveston, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
*896 BELCHER, Commissioner.
This is an original application for a writ of habeas corpus.
It has now been made known to this Court that relator is no longer confined, and the question raised by his application has become moot.
The application for writ of habeas corpus is ordered dismissed.
Opinion approved by the Court.